                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,
               Plaintiff,
     v.                                                        Case No. 20-CR-196-3

SAMUEL A. DAVIS,

        Defendant.


                 GOVERNMENT’S SENTENCING MEMORANDUM

       Samuel Davis (“the Defendant”) submitted a fraudulent Paycheck Protection

Program (“PPP”) application seeking $177,500 to Financial Institution 1 for his business

Davis Development Group, Inc. (“Davis Development”). For his conduct, the

Defendant faces a guideline sentencing range of 21-27 months’ incarceration as

recommended by the Plea Agreement (Dkt. 25) and the Presentence Investigation

Report (Dkt. 101) and a statutory maximum sentence of 30 years’ incarceration. In light

of the factors in 18 U.S.C. § 3553 and for the reasons set for below, the United States

respectfully requests that this Court impose a term of imprisonment at the bottom of the

United States Sentencing Guidelines (the “Guidelines” or “U.S.S.G.”) range, two years

of supervised release, and order the Defendant to pay $102,500 in restitution.

I.     OVERVIEW OF UNITED STATES V. THOMAS SMITH, ET AL.

       The Defendant was one of the defendants charged by Indictment in United States

v. Thomas Smith, et al., which involved charges of bank fraud conspiracy and money

laundering against him and four other individuals. All of the charged conduct took




        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 1 of 10 Document 103
place in the spring and summer of 2020. As described more fully in the Indictment and

plea agreements associated with each of the defendants, the defendants obtained

fraudulent PPP loans from a bank using false and fraudulent application materials. See

Dkt. Nos 1, 5, 38, 42, 53, 73. In addition to the five defendants charged in the

Indictment, three other defendants were charged by Information for their part of the

scheme. See United States v. Tarone Woods, 20 CR 197, United States v. Deon Petty, 20 CR

199; United States v. Marvin Fitzgerald, 20 CR 202. In total, the scheme sought over $1

million in government funds for employees (and sometimes businesses) that did not

exist. Id. Proceeds of the fraud were shared among co-defendants. Id. Some of the

defendants also coordinated the false statements they planned to provide law

enforcement, if approached, to try to conceal their crimes.

II.    OVERVIEW OF UNITED STATES V. SAMUEL DAVIS

       A more detailed recitation of the facts relating to the scheme are detailed in the

Defendant’s plea agreement (Dkt No. 25), the plea agreements of the related defendants

in the case, the PSR, and the government’s submission regarding restitution. (Dkt. No.

87.)

       In April 2020, Thomas Smith approached the Defendant about getting a PPP loan

for the Defendant’s company, Davis Development Group. Davis Development Group

was not in good standing with the state, so Thomas Smith provided the Defendant with

the $400 needed to reinstate his company with the Illinois Secretary of State. Thomas

Smith told the Defendant that as payment for doing the loan paperwork, the Defendant

would have to pay Thomas Smith $75,000 of the loan proceeds, and the Defendant


                                             2

        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 2 of 10 Document 103
agreed. After the loan was funded, the Defendant obtained a $75,000 cashier’s check at

Thomas Smith’s direction. Thomas Smith and Stephen Smith drove to Chicago to pick

the cashier’s check up from Davis.

       After Financial Institution 1 froze the Defendant’s account, Thomas Smith

contacted him and provided the Defendant with a cover story to tell the bank about the

payment. When the bank called the Defendant, the Defendant told the bank that the

payment to Thomas Smith was to start a nursing home, per Thomas Smith’s direction.

The Defendant also signed a fake joint venture agreement between Davis Development

and Thomas Smith’s company that made it appear that they were starting a nursing

home. The document was created by Thomas Smith and was provided to Financial

Institution 1.

       The Defendant also introduced Jonathan Henley to Thomas Smith to try to

facilitate a PPP loan for Henley’s company, Premier Logistic Solutions. The Defendant

drove with Jonathan Henley from Chicago to Milwaukee to collect the paperwork for

Henley’s loan from Thomas Smith. The Defendant had no further role in the Premier

Logistic Solutions loan.

III.   PROCEDURAL BACKGROUND

       A more detailed recitation of the procedural history of this case can be found in

the Government’s Position on Restitution. (Dkt. 87.) To summarize, on October 20,

2020, a grand jury returned an indictment charging the Defendant, Thomas Smith,

Stephen Smith, Robert Hamilton, and Jonathan Henley for participating in a bank fraud

scheme between April 2020 and July 2020, in violation of Title 18, United States Code,


                                            3

        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 3 of 10 Document 103
Section 1344, and for engaging in money laundering, in violation of Title 18, United

States Code, Section 1957. (Dkt. 1.)

       The Defendant pled guilty to Count One of the Indictment (Bank Fraud, in

violation of Title 18, United States Code, Section 1344) pursuant to a written plea

agreement on December 1, 2020. (Dkt. 25.) Sentencing is scheduled for June 4, 2021.

IV.    SENTENCING GUIDELINES CALCULATIONS

       The United States agrees with the Probation Office’s calculation of the Guidelines

in this case. The Final Presentence Investigation Report, filed on February 17, 2021,

determined that the total offense level was 16 and that the Defendant’s criminal history

category was I, which corresponds to an advisory Guidelines range of 21 to 27 months’

imprisonment. (PSR ¶ 101.) The Probation Officer found that the Defendant was

subject to a Base Offense Level of seven under U.S.S.G. § 2B1.1(a)(1). (Id. at ¶ 49.) The

Defendant then received a 10-level enhancement for a loss exceeding $150,000 but less

than $250,000 under U.S.S.G. § 2B1.1(b)(1)(F). (Id. at ¶ 50.) The Defendant received a

two-level enhancement because the offense involved sophisticated means under

U.S.S.G. §2B1.1(b)(10)(C). (Id. ¶ 51.)

       The parties and the Probation Office agree that the Defendant is entitled to a two-

level reduction for acceptance of responsibility. The Defendant has assisted authorities

in the investigation and prosecution of his own misconduct by pleading guilty prior to

indictment, thereby permitting the United States to avoid preparing for trial and

permitting the United States and the Court to allocate their resources efficiently.

Therefore, the United States moves the Court, under Section 3E1.1(b), to grant the


                                             4

        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 4 of 10 Document 103
Defendant an additional one-level reduction in the offense level for acceptance of

responsibility if the Defendant receives the two-level reduction for acceptance of

responsibility.

       With a Total Offense Level as Level 16, and a Criminal History Category of I, the

Sentencing Guidelines recommend a sentence between 21- and 27-months’

imprisonment. The United States agrees with the PSR’s Guidelines’ Calculations and

has no corrections to the PSR.

V.     CONSIDERATION OF FACTORS UNDER SECTION 3553(A)

       A.     Nature and Circumstances of the Offense

       The Defendant’s offense is a serious one meriting punishment. In 2020, as the

COVID-19 pandemic spread across the country causing death and economic distress,

the government created PPP loans to help small businesses whose livelihoods were

jeopardized. The Defendant, who was the owner of the defunct business that was not

eligible for a PPP loan, took advantage of the program by submitting a false application

claiming to have employees and payroll that did not exist. His application was

supported by false tax forms. Furthermore, upon being discovered by the bank, the

Defendant chose to continue with the scheme by trying to conceal his conduct. He told

multiple lies to the bank about the state of Davis Development and his payment to

Thomas Smith.

       Still, there are mitigating factors which weigh against imposing the most serious

available sentence. The Defendant had a far more minor role in the scheme as

compared to the ringleaders, Thomas and Stephen Smith. The Defendant was recruited


                                            5

        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 5 of 10 Document 103
to the scheme by Thomas Smith, who the Defendant trusted because he was the brother

of Davis’ college roommate, Stephen Smith. The Defendant understood Thomas Smith

to be a successful businessman. Furthermore, the Defendant did not create any of the

loan paperwork or fake tax documents.

       B.     History and Characteristics of the Defendant

       The Defendant is a 40-year-old man who is in good health. (PSR ¶¶ 68, 81.) He

grew up in a stable family and has close relationships with an extended family. (Id.

¶¶ 68-75.) The Defendant also appears to have been in a stable relationship with his

partner since high school, and they have five sons ranging from age 15 to age 20. (Id.

¶¶ 77-78.) The Defendant most recently worked as a clerk for the U.S. Census Bureau,

and before that operated Davis Development Group from 2011 to 2018. (Id. ¶¶ 89, 91.)

Davis Development was a mentorship program that operated a youth sports league,

and the Defendant hopes to restart the business in the future. (Id. ¶ 91.) The Defendant

has no criminal history. (Id. ¶ 64.)

       A significant mitigating factor for the Defendant is his acceptance of

responsibility, which saved the government considerable resources in preparing for

trial. Furthermore, the Defendant appears to have committed this offense due to a

desire to provide for his family and restart his business, which supports a sentence at

the bottom of the Guidelines. See e.g. United States v. Eggleston, 347 F.Supp.3d 381, 384

(E.D. Wisc. 2018) (in bank fraud case, noting as a mitigating factor that embezzlement

offense was committed to support business rather than for personal enrichment). His




                                             6

        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 6 of 10 Document 103
business Davis Development, until it stopped operating in 2018, was a tutoring and

basketball program for children.

      C.     Need for the Sentence to Afford Adequate Deterrence to Criminal
             Conduct

      The government believes a that a sentence at the bottom of the Guidelines is

appropriate for both specific and general deterrence. The sentence in this case should

send a clear message to the Defendant and other offenders that there are serious

consequences for defrauding government emergency relief programs. Indeed, as the

pandemic continues to impact small businesses, the PPP loan program remains

ongoing. Actors like the Defendant who seek to defraud these programs make it more

difficult for administrators of government and other relief programs to get aid to

individuals who qualify for and need it. The Defendant’s sentence should serve as a

warning and deterrent to others inclined to exploit pandemic relief programs.

However, given his lack of criminal record, and conduct during the pendency of this

case, the government believes that specific deterrence is not a concern.

      D.     Need for the Sentence to Avoid Unwarranted Sentencing Disparities

      There are two relevant points of comparison to avoid unwarranted sentencing

disparities: sentences associated with others convicted of PPP related fraud, and those

in this case. Around the country, only a few defendants have been sentenced to date for

PPP related frauds, but those courts have imposed meaningful jail sentences in similar

cases. See, e.g., United States v. David Hines, 21-CR-20011, S.D.FL. (imposing 78-month

sentence on an individual who fraudulently applied for multiple PPP loans with a loss

of $3.9 million and also assisted others in submitting fraudulent PPP loans); United

                                            7

       Case 2:20-cr-00196-BHL Filed 05/28/21 Page 7 of 10 Document 103
States v. Ganell Tubbs, 20-CR-193, E.D.AR (imposing 41-month sentence on an individual

who fraudulently applied for two PPP loans with a loss of $1.9 million); United States v.

Tarik Jaafar, 20-CR-185, E.D.V.A. (imposing 12-month sentence on an individual who

fraudulently applied for 18 PPP loans with a loss of $1.4 million); United States v. Zhang,

20-CR-169, W.D.W.A. (imposing 60 day sentence on an individual who fraudulently

applied for multiple COVID-19 relief program loans, including four PPP loans with a

loss of over $900,000). The government notes that the Defendant sought only one loan

for $177,500 in this case, which is significantly less than the cases cited.

       The government submits that the Defendant was significantly less culpable than

Thomas and Stephen Smith. The Defendant was recruited into the scheme by Thomas

Smith. He did not fill out any of the applications or create false documents like the

Thomas Smith or Stephen Smith. Finally, unlike Thomas and Stephen Smith, the

Defendant was not involved in the creation or direction of the scheme.

VI.    RESTITUTION & FORFEITURE

       The government incorporates its Position on Restitution for Sentencing, filed on

April 13, 2021 at Docket No. 87. For the reasons explained in that submission, the

Defendant should be ordered to pay $102,500 in restitution.

       The government is not seeking a separate forfeiture judgment against the

Defendant.

                                *             *              *

       For the reasons stated above, the United States respectfully requests that the

Court impose a term of imprisonment at the bottom of the Guidelines, two years of


                                              8

        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 8 of 10 Document 103
supervised release, and order the Defendant to pay $102,500 in restitution. The United

States submits that this sentence is sufficient, but not greater than necessary, to satisfy

the purposes of sentencing.



                                                  Respectfully Submitted,

                                                  DANIEL KAHN
                                                  Acting Chief, Fraud Section
                                                  U.S. Department of Justice

                                                  s/Leslie S. Garthwaite________________
                                                  LAURA CONNELLY
                                                  LESLIE S. GARTHWAITE
                                                  Trial Attorneys
                                                  Fraud Section
                                                  U.S. Department of Justice
                                                  1400 New York Ave. NW
                                                  Washington, DC 20005
                                                  Phone: (202) 631-6388
                                                  leslie.garthwaite@usdoj.gov




                                              9

        Case 2:20-cr-00196-BHL Filed 05/28/21 Page 9 of 10 Document 103
                              CERTIFICATE OF SERVICE


       I hereby certify that on May 28, 2021, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will provide copies

to counsel for all parties.

                                                 /s Leslie S. Garthwaite_______________
                                                 LAURA CONNELLY
                                                 LESLIE S. GARTHWAITE
                                                 Trial Attorneys
                                                 Fraud Section
                                                 U.S. Department of Justice




                                            10

       Case 2:20-cr-00196-BHL Filed 05/28/21 Page 10 of 10 Document 103
